internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si plr-112681-99 date date legend x y state business lp d1 d2 n this responds to the letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts x is a professional_service_corporation incorporated under state law x is engaged in the business of business x elected subchapter_s_corporation status effective d1 from d2 to the present a lp has been the record_owner of n shares of x stock x represents that each lp has held such stock as a nominee of y y is an organization that is described in sec_501 and is exempt from taxation under sec_501 neither x nor its shareholders were aware that if y was a shareholder of x stock cc dom p si plr-112681-99 as of d2 x’s s election terminated all of the shareholders of x agree to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the internal_revenue_service law and analysis sec_1361 defines an s_corporation with respect to any taxable_year as a small_business_corporation for which an s election under sec_1362 is in effect for that year effective for tax years beginning before date sec_1361 provided that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual effective for tax years beginning after date sec_1361 provides that for purposes of sec_1361 an organization that is described in sec_401 or sec_501 and is exempt from taxation under sec_501 may be a shareholder of an s_corporation sec_1362 provides that an s election under sec_1362 shall terminate whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation the termination is effective on and after the date the s_corporation ceases to be a small_business_corporation sec_1362 sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary the committee reports accompanying the subchapter_s_revision_act_of_1982 in discussing sec_1362 as it relates to inadvertent terminations state in part as follows if the internal_revenue_service determines that a corporation’s cc dom p si plr-112681-99 subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped the taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 in granting relief pursuant to sec_1362 sec_1_1362-4 of the income_tax regulations provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified in the case of transfer of stock to an ineligible shareholder that causes an inadvertent termination under sec_1362 the commissioner may require the ineligible shareholder to be treated as a shareholder of an s_corporation during the period the ineligible shareholder actually held stock in the corporation moreover the commissioner may require protective adjustments that prevent any loss of revenue due to a transfer of stock to an ineligible shareholder eg transfer to a nonresident_alien conclusions based solely upon the information submitted and the representations made and specifically expressing no opinion as to the ownership of the n shares of x stock held by each lp as a nominee of y we conclude that if x’s s election terminated on d2 the termination was inadvertent under sec_1362 therefore under the provisions of sec_1362 x will be treated as an s_corporation from d2 and thereafter provided that x’s s_corporation_election did not otherwise terminate under sec_1362 in addition from d2 until date and without expressing any opinion as to the ownership of the n shares of x stock held by each lp as a nominee of y y must take into account its pro_rata share of the separately and nonseparately computed items of x as provided in sec_1366 make any adjustments to stock basis as provided in cc dom p si plr-112681-99 sec_1367 and take into account any distributions made by x as provided in sec_1368 if x y or any of x’s shareholders fail to amend their federal tax returns or make any necessary adjustments in order to comply with the above requirements this ruling shall be null and void a copy of this ruling should be submitted with the amended returns except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office the original and a copy of this ruling is being sent to x’s authorized representatives and a copy of this ruling is being sent to x sincerely dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
